                                           1
                                           2
                                           3
                                           4
                                                                           IN THE UNITED STATES DISTRICT COURT
                                           5
                                           6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           7
                                           8
                                               JAMES KARL, individually and on behalf of                   No. C 18-04176 WHA
                                           9   all others similarly situated,
                                          10                  Plaintiff,
For the Northern District of California




                                          11     v.
    United States District Court




                                          12   ZIMMER BIOMET HOLDINGS, INC., a                             ORDER STAYING CASE
                                               Delaware corporation; ZIMMER US, INC., a
                                          13   Delaware corporation; BIOMET U.S.
                                               RECONSTRUCTION, LLC, an Indiana limited
                                          14   liability company; BIOMET BIOLOGICS,
                                               LLC, an Indiana limited liability company; and
                                          15   BIOMET, INC., and Indiana corporation,
                                          16                  Defendants.
                                                                                                /
                                          17
                                          18          In light of the amended order on defendants’ motion for summary judgment (Dkt. No.
                                          19   127), which order certified for interlocutory appeal the issues of whether plaintiff James Karl
                                          20   was an exempt “outside salesperson” under federal and California law, this order hereby STAYS
                                          21   the instant putative class action (including defendants’ November 1 corrective FLSA notice
                                          22   deadline) pending a resolution of that appeal.
                                          23
                                                      IT IS SO ORDERED.
                                          24
                                          25   Dated: October 31, 2019.
                                                                                                        WILLIAM ALSUP
                                          26                                                            UNITED STATES DISTRICT JUDGE
                                          27
                                          28
